Citation Nr: 0908055	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-43 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of the 
hearing is of record.

The Board notes that in February 2005, the RO denied claims 
of clear and unmistakable error (CUE) in a July 1973 rating 
decision that reduced a rating for myasthenia gravis from 30 
percent to zero percent disabling, and an August 1986 rating 
decision that denied a rating higher than 30 percent 
disabling.  The Veteran did not appeal the February 2005 
rating decision.  However, at his hearing, the Veteran again 
raised a claim of CUE related to the July 1973 rating 
decision that reduced his rating to noncompensably disabling.  
The Board therefore refers the Veteran's claim of CUE to the 
RO for adjudication.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning a total rating and for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and scheduled an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The Veteran contends that he is unemployable as a result of 
his service-connected disabilities--depression and myasthenia 
gravis.  

At an October 2002 VA examination, the Veteran reported that 
he was employed part-time as a director of communications for 
a grant program, and that he was a student.  The Veteran 
indicated that he had had difficulties holding down full-time 
jobs.  

At a January 2005 VA examination, the Veteran reported that 
he was working as a clinical case manager for a foster home 
company.  

A VA neuromuscular clinic note dated in September 2006 
indicates that the Veteran reported that his symptoms from 
his myasthenia gravis did not impact his work as a counselor 
and mediator.  

A VA neurology note dated in March 2007 shows that the 
Veteran was doing well, and only had occasional intermittent 
symptoms of his myasthenia gravis. 

The Veteran reported his five-year work history in a 
statement dated in August 2007.  The Veteran noted that he 
was then employed since February 2007 as a counselor for 
approximately five hours per week.  He also reported that he 
was self-employed as a trainer and mediator.  His hours per 
week were reported to vary.  He did not report when his self-
employment began.  His last full-time employment was reported 
to be working as a counselor from December 2004 to May 2005.  
The Veteran reported no employer between May 2005 and 
February 2007.  He reported being in school from September 
2001 to May 2005.  He also reported employment of varied 
hours per week from June 2002 to February 2004.  He was a 
student from September 2001 to May 2005 and he received a 
Master's (MS) degree.

In a record dated in October 2007, the Veteran's then-current 
employer confirmed his employment as a marriage and family 
therapist intern for approximately five hours per week. 

Another record dated in October 2007 from the Veteran's last 
full-time employer shows that the Veteran worked from 
December 2004 to April 2005 as a clinical case manager.  No 
reason was given for why the Veteran was no longer employed 
there.  

A VA examination was scheduled to obtain additional evidence 
pertinent to this claim.  The Veteran failed to report for 
the examination scheduled in October 2007.  

A VA treatment record dated in August 2007 shows that the 
Veteran reported that he had a private office as a family 
counselor and that business had been bad.  He reported that 
his business was going okay until March and then things 
started going very bad, and he started losing clients.  The 
Veteran did not identify why things started going bad in his 
business.  He reported that he started looking for a job, but 
that it had not been easy.

The Veteran's current employer submitted another record in 
December 2007, which showed his continuing employment as an 
intern with varying hours.  

The Veteran testified at a hearing in January 2009.  He 
testified that he could not work a full eight-hour day 
without fatigue.  He testified about various types of 
employment that he was unable to do because of his service-
connected disabilities.  He testified that he was employed 
part-time for a nonprofit organization.  The Veteran also 
testified about weekly exacerbations that last from moments 
to days.  He testified that exacerbations were relieved by 
medication, but that he did not usually take medication 
because of the side effects.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, the Veteran is currently service connected for two 
disabilities, depression at 50 percent disabling and 
myasthenia gravis at 40 percent disabling, which combine to 
70 percent disabling since August 2002.  As such, the Veteran 
meets the criteria for consideration for entitlement to TDIU 
on a schedular basis because the rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16a.  Even so, 
before awarding a total rating, it must be found that the 
Veteran is unable to secure of follow a substantially gainful 
occupation as a result of his service-connected depression 
and myasthenia gravis.  

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficult 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physician and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  In making its determination, 
VA considers such factors as the extent of the service-
connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

Taking into account all of the evidence of record, the Board 
finds that the evidence does not warrant award of TDIU.  
While the Veteran does meet the requirement that he be rated 
at 70 percent for two or more disabilities with at least one 
disability rated at least at 40 percent, the evidence does 
not demonstrate that he is unable to secure or follow 
substantially gainful occupation solely as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Regarding his employment history, the Veteran reported being 
employed part-time in January 2009.  His work history 
reflects both full and part-time employment.  The Board 
acknowledges that the only full-time position the Veteran has 
had in the last five years only lasted for a few months.  
However, nothing in the record indicates that he was fired or 
asked to leave due to his service-connected disabilities.  
The Board also acknowledges a break in the Veteran's 
employment history between May 2005 and February 2007.  There 
is no evidence to suggest that the reason why the Veteran was 
unemployed was because of his disabilities.  Additionally, 
the Veteran has also reported being self-employed.  While he 
reported in October 2007 that his business was bad, he did 
not identify his service-connected disabilities as the reason 
why his business was bad.  The Board also notes that in 
September 2006, the Veteran reported that his symptoms from 
his myasthenia gravis did not impact his work in his 
profession.  

Regarding his education background, the Veteran has an 
master's degree, which he attained in 2005.  While he does 
not specify what his degree is in, his educational background 
is one factor which suggests that he would likely be capable 
of securing gainful employment in some capacity.  

The Board acknowledges the Veteran's testimony that he cannot 
work full time and that there are various positions that he 
cannot do because of his disabilities.  However, the Board is 
persuaded by the evidence, which does not show that he is 
unable to secure or follow substantially gainful occupation 
solely as a result of service-connected disability.  Based on 
the Veteran's part-time employment and the break in 
employment between 2005 and 2007, it does appear that the 
Veteran has difficulty securing and following substantially 
gainful employment.  However, the record does not show the 
Veteran is unable to secure or follow substantially gainful 
employment, or that any difficulties the Veteran has are 
solely the result of his service-connected depression and 
myasthenia gravis.  There is no medical opinion that shows 
that the Veteran's service-connected disabilities have any 
effect on his employment.  (It should be noted that the 
agency of original jurisdiction has tried to assist the 
veteran by obtaining an examination in October 2007, but the 
Veteran did not appeared for the examination.  He has 
provided no good cause for not appearing, which means that VA 
must now consider his claim based on the evidence of record.  
38 C.F.R. § 3.655 (2008).  The Board has done that and, as 
noted above, has found the absence of evidence showing that 
the Veteran cannot secure or follow substantially gainful 
occupation solely as a result of service-connected disability 
persuasive.)  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  A total rating based on 
unemployability therefore is not warranted.


ORDER

Entitlement to a total rating based on individual 
employability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


